UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 07-1043



DIANE M. KENT,

                                               Plaintiff - Appellant,

          versus


MARYLAND TRANSPORTATION AUTHORITY; LIEUTENANT
DANA WHITT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-02351-CCB)


Submitted:       May 30, 2007                    Decided:   July 9, 2007


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diane M. Kent, Appellant Pro Se. Gisele Marie Mathews, OFFICE OF
THE ATTORNEY GENERAL, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Diane M. Kent appeals from the district court’s order

dismissing her complaint against her former employer and supervisor

under the Family Medical Leave Act of 1993, 29 U.S.C. §§ 2601-2654

(2000) (“FMLA”).       A motion to dismiss under Fed. R. Civ. P.

12(b)(6)    should    be   granted    only   if,    after    accepting      all

well-pleaded allegations in the complaint as true, it appears

certain that the plaintiff cannot prove any set of facts in support

of   her   claim   entitling   her   to   relief.    Edwards    v.   City   of

Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).          We have thoroughly

reviewed the record and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.              Kent v. Maryland

Transp. Auth., No. 1:06-cv-02351-CCB (D. Md. Dec. 21, 2006).                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decision making process.



                                                                     AFFIRMED




                                     - 2 -